Citation Nr: 1721104	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-08 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1983 to January 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). The Veteran was afforded a Travel Board hearing in October 2012. That Veterans Law Judge (VLJ) has since retired. This claim was remanded in September 2013 and July 2014 for additional development. In April 2015, this claim was remanded to afford the Veteran an opportunity to have another hearing before the undersigned VLJ. He subsequently had a Travel Board hearing in August 2016. 

In terms of tinnitus, the Veteran originally included tinnitus in his March 2009 initial claim. Moreover, the claim was denied along with bilateral hearing loss in the June 2009 rating decision. In September 2009, the Veteran filed a notice of disagreement (NOD). However, in the subsequent February 2010 statement of the case (SOC), bilateral hearing loss was only addressed. The Board indicated at the August 2016 that it was going to consider the tinnitus claim. Therefore, it is now before the Board for adjudication. 

FINDINGS OF FACT

1. The evidence is at least in equipoise in terms of finding a nexus between the Veteran's bilateral hearing loss disability and service.

2. The evidence is at least in equipoise in terms of finding a nexus between the Veteran's tinnitus disability and service.




CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).

2. The criteria for entitlement to service connection for tinnitus  have been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Further concerning claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  Impaired hearing, however, only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A. Bilateral Hearing Loss

The Veteran testified that he had several physicals after accepting a Navy scholarship before active duty. During those physicals, the veteran testified there was damage shown at the 6000 hertz level. Subsequently, he Veteran served in the Navy as a medical corps officer from 1983-1986. He did not serve in combat. He was exposed to noises from the shipyard when he would have to retrieve injured personnel from the ships they were working on. He began seeing a doctor for hearing loss six or seven years later. Overall, the Veteran contends that he had some hearing loss weakness before he entered the military but that short exposure to high levels of noise in-service produced significantly more hearing loss. In 2011, he had right cochlear implant surgery. 

In terms of element (1), the Veteran does have a current hearing loss disability. On the authorized audiological evaluation in December 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
100+
100+
100+
100+
100+
LEFT
95
100+
100+
100+
100+

Speech audiometry revealed speech recognition ability of 0 percent in the right ear and of 0 in the left ear.

In terms of element (2), the Veteran was exposed to noise in the military. 

In terms of element (3) the evidence is at least in equipoise that the Veteran's hearing loss was caused or aggravated by in-service noise exposure. 
The Veteran reported a medical history of hearing loss at his induction medical form in July 1983 as well as ringing in his ears. Also at induction, the Veteran passed the "whispers test".  At the Veteran's pre-induction audiological evaluation in June 1980, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
15
0
0
0
55
LEFT
10 
5
0
5
15
55

On the separation audiological evaluation in December 1985, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
15
0
0
0
65
LEFT
10 
10
0
5
10
65

In December 2014, the VA examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by any in-service noise exposure. Specifically, the VA examiner notes that the Veteran only had hearing loss documented at 6000 hz in both ears. There was also no significant shift noted between the June 1980 and December 1985 audiograms. The VA examiner noted that while the Veteran was exposed to loud noise during active duty service, there is no evidence showing that his military noise exposure aggravated his pre-enlistment condition.  

The Veteran submitted two positive nexus statements from private physicians. In March 2009, Dr. Baylor opined that the Veteran's hearing loss is more than likely related to a combination of congenital hearing loss exacerbated by noise exposure in the armed forces. In September 2015, Dr. Ferry reviewed the Veteran's service treatment records and current and past audiograms. She opined that it was more likely than not that the Veteran's current bilateral hearing loss was aggravated from his exposure to noise sustained while on active medical duty. 

The Board finds the evidence at least in equipoise regarding whether the Veteran's hearing loss before entering service was aggravated beyond its normal progression by exposure to loud noises in the military. The Board notes there are two positive nexus statements as well as credible testimony from the Veteran. While the Board generally does not consider hearing loss findings at 6000 Hz, it notes that the loss it at least evidence of an early hearing loss problem that later became worse at all hearing levels. 

Therefore, the claim is granted. 

B. Tinnitus

In terms of tinnitus, the Veteran testified that he had ringing in his ears before service. However, the Veteran testified that that condition worsened. The Veteran also contends that his tinnitus became worse as his hearing loss became worse. 

In terms of element (1), the Veteran is competent and credible to diagnose himself with tinnitus. In terms of element (2), the Veteran was exposed to noise in service. Finally, the Board finds the evidence is at least in equipoise that the Veteran's hearing problems, to include tinnitus, were worsened by in-service noise exposure. Therefore, the claim is granted. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted. 




____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


